Citation Nr: 1021221	
Decision Date: 06/08/10    Archive Date: 08/03/10

DOCKET NO.  96-39 916	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for strabismus.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson, General Attorney
INTRODUCTION

The Veteran served on active duty with the United States Navy 
from February 1967 to April 1971, with subsequent periods of 
active duty for training with the Naval Reserve.  He also served 
with the United States Coast Guard from August 1984 to November 
1993.

In December 1993, the Veteran filed a claim of entitlement to 
service connection for strabismus, which was denied by the RO in 
a June 1994 rating decision.  The Veteran initiated and perfected 
an appeal of this decision with the timely submission of his 
substantive appeal (VA Form 9) in December 1994.

The Veteran presented personal testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing which was conducted 
at the St. Petersburg RO in May 1999.  A transcript of the 
hearing is associated with the Veteran's VA claims folder.  

This case was remanded by the Board in July 1999 and August 2000 
for additional evidentiary development, specifically to attempt 
to obtain the Veteran's service medical records from his period 
of naval service.  The case was subsequently returned to the 
Board.  

In March 2005, the Board solicited an expert medical opinion from 
an ophthalmologist with the Veteran's Health Administration (VHA) 
concerning an unresolved and complex medical matter in the case.  
In April 2005, the Board received the requested VHA opinion.

In a decision dated January 9, 2006, the Board denied the 
Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 2007, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  In that Joint Motion, the parties asserted 
that the Board had failed to provide adequate reasons and bases 
for its finding that service connection was not warranted for 
strabismus because it did not reconcile conflicting opinions 
offered in April 2005 by the VHA ophthalmologist.  The parties 
also agreed that a remand was required to provide the Veteran 
with a VA medical opinion which addressed whether or not the 
Veteran's increase in strabismus symptomatology was due to the 
"natural progression of the disease."  See the July 2007 Joint 
Motion, pages 3-4.  An Order of the Court dated August 3, 2007 
granted the motion and vacated the Board's decision.

The Board subsequently remanded the claim in February 2008 for 
additional evidentiary development.  The requested development 
was accomplished, and in November 2008 the RO issued a 
supplemental statement of the case (SSOC) which continued to deny 
the claim.  The case was subsequently returned to the Board.

In a decision dated September 10, 2009, the Board denied the 
Veteran's claim for entitlement to service connection for 
strabismus.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).    

In a September 10, 2009, decision, the Board denied the claim for 
entitlement to service connection for strabismus. Prior to the 
Board's decision, however, the Veteran filed a motion for 
extension of time to submit additional evidence or argument in 
support of his claim. The Board notes that the motion was not 
ruled on prior to the issuance of the September 10, 2009 Board 
decision. Because the failure to rule on a motion for an 
extension of time may deprive a claimant of due process, the 
Board is presently vacating the September 10, 2009, decision with 
respect to the issue of entitlement to service connection for 
strabismus. 



Accordingly, the September 10, 2009 Board decision addressing the 
issue of entitlement to service connection for strabismus is 
vacated.




	                        
____________________________________________
	David L. Wight
	Acting Veterans Law Judge, Board of Veterans' Appeals


